OPINION of the Court, by
Ch. J. Ebwards.
— A statement of this case, will be seen by reference to the case of Copeland vs. Curry’s representatives (d). That the appellee was entitled to a decree, is evident from the decisions in the case of Davis vs. Peyton, and Morrison vs. Clay, but the inferior court should have decreed a conveyance of the land itself, and not an equivalent in damages ; and this it is probable, would have been done but for an erroneous decree of the Mercer circuit court, by which the same land had been decreed from the appellant to Curry ; that decree is now reversed, and the decree in this case is hereby reversed, and set aside, and the circuit court of Lincoln county are hereby directed to enter up a decree for the land, &c. and to take such measures as may be necessary for carrying such decree into effect, and the appellee recover his costs in this court.

ii) See the ease next preceding.